Citation Nr: 1712520	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-15 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a kidney disorder, claimed as gout, kidney stones, and chronic kidney disease.


REPRESENTATION

Appellant represented by: New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970, including in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2010 by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for a left kidney stone.  In May 2011, the Veteran filed a substantive appeal for and requested a hearing at the Regional Office.  In November 2011, the Veteran requested to postpone and reschedule the hearing.  In October 2014, the Board remanded the case because a hearing had not been held.  

In November 2016, the Veteran testified at a Board hearing via video conference before the undersigned Veterans Law Judge.  A transcript of hearing is of record.  

This case is recharacterized as entitlement to service connection for a kidney disorder to include kidney stones, gout, and chronic kidney disease in order to more fully encompass the extent of the Veteran's kidney issues raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  See also November 2016 Hearing Transcript (raising the issues of gout, chronic kidney stones, and chronic kidney disease).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated in the Introduction, this claim was remanded in October 2014.  Unfortunately, another remand is required.  After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the Veteran's issue on appeal.  The Veteran's claim must be remanded (1) to consider the new evidence that the Veteran submitted since he received his last Statement of the Case in 2011, (2) to obtain missing private treatment records, and (3) to arrange for a new VA examination and opinion.

(1) New Evidence Submitted 

Since the last Statement of the Case in 2011, the Veteran submitted and VA obtained new evidence and many relevant private treatment records before certification to the Board.  As the newly submitted evidence has not been considered by the RO in a Supplemental Statement of the Case (SSOC), the appeal must be returned to the agency of original jurisdiction for readjudication.  See 38 C.F.R. §§ 19.37(a), 19.31(b) (2016). 

(2) Outstanding Private Treatment Records

First, the Veteran stated on his June 2009 VA-4142 that he was seeing Dr. D.B. for kidney stones from August 2008 to present.  He also mentioned that he was seeing this physician during his November 2016 hearing and that he was scheduled for a new ultrasound in December 2016.  Evidence submitted by Dr. D.B. was a copy of a renal ultrasound performed by C.X. in June 2015 as well as private treatment records from 2016 that did not include a 2016 ultrasound.  Dr. C.X. also sent labs from September 2012, but the bulk of private treatment records from Dr. D.B. are still outstanding.  

Second, it also appears that there are outstanding private treatment records from Dr. S. Private treatment records from Dr. S. indicate that the Veteran was referred by Dr. D.B. to Dr. S. in 2010.  However, the private treatment records obtained only date back to 2015.  

Third, the Veteran also reported that he was hospitalized for an infection related to a kidney stone procedure in September 2008 at Ocean Medical Center in Brick, New Jersey, but the Board is unable to locate any treatment records from Ocean Medical Center regarding this hospitalization in the claims file.

At present, the above-stated private medical records have not been obtained.  Accordingly, additional efforts must be undertaken to obtain the missing private treatment records in accordance with VA's duty to assist under 38 C.F.R. § 3.159.

(3) New VA Examinations to Address Gout and Chronic Kidney Disease

Because the claim is being broadened to encompass the Veteran's newly diagnosed chronic kidney disease and claimed gout, a new examination should consider these disorders along with all evidence presented in the claims file.   


Accordingly, the case is REMANDED for the following actions:

1. Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include the following: 
i.) hospitalization records from September 2008 at Ocean Medical Center in Brick, New Jersey; ii.) treatment records from Dr. D.B. from 2008 to present, including an updated ultrasound if one was provided to the Veteran by Dr. D.B. in late 2016; and iii.) private treatment records from Dr. S. since October 2010.  

A copy of any records obtained, to include a negative reply, should be included in the claims file.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2016).  At least two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.

2. After completing the above, the AOJ/Appeals Management Center (AMC) should obtain a new VA examination(s) to address the Veteran's claimed kidney disorders of gout and newly diagnosed chronic kidney disease.  The record [i.e. any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner.  

(a.) Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran has a disability of gout at any point during the appeal period.  If so, is it at least as likely as not that gout had its clinical onset during service or is due to any event or incident of the Veteran's period of active service, to include the documented in-service treatment and monitoring for hyperuricemia and gout.

(b.) The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed chronic kidney disease had its clinical onset during service or is due to any event or incident of the Veteran's period of active service, to include the documented in-service treatment and monitoring for hyperuricemia and gout.

Each opinion must be fully explained with a complete discussion of the record evidence and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. The RO must review the additional evidence, including the evidence submitted since the last May 2011 SOC, and readjudicate the claim.  If any benefit sought on appeal is not granted in full the RO must issue a SSOC, and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






